                           UN ITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                               Case Num ber:19-20476-C1V-M ORENO
                                       14-20470-CR-M OR ENO
ROBERT PAUL M CC          Y,

                M ovant
VS.

UNITED STATES OF M ERICA,

                Respon ent.
                                /
  ORDER ADOPTIN M AGISTM TE JUDG E'S R EPORT AND RECOM M ENDA TIO N AND
                   AND D ENYING M O TION TO VACATE

       THE M ATTER was referred to the Honorable Lisette M .Reid,United States M agistrate Judge,

for a Reportand Recom mendation on PlaintiffsM otion Under28 U.S.C.2255 to Vacate,SetAside,or

CorrectSentence by a Person in FederalCustody,filed on Februarv 5.2019. The M agistrateJudge filed

a Reportand Recommendation (D.E.5)on M av 1a2019. The Courthas reviewed the entire file and
record. The Courthasm ade a de novo review ofthe issues presented in the M agistrate Judge's Report

and Recommendation. TheCourtnotesthatno objectionshave been filed and thetimefor'doing so has
now passed. Being otherwise fully advised in the prem ises,itis

       ADJUD GED that M agistrate Judge Reid's Report and Recom mendation is AFFIRM ED and
ADO PTED .Accordingly,itis

       ADJUDGED thatPlaintiffsM otion Under28 U.S.C.j 2255 to Vacate,SetAside,orCorrect
Sentence by a Person in FederalCustody isDENIED asuntimely. Itisfurther

       ADJUDGED thatnocertificateofappealabilityissue.                   #v'
                                                                     &
       DONE AN D ORDERED in Cham bersatM iami,Florida,this             ofM ay 2019.




                                               FE    R1    . REN O
                                                      D STATES DISTRICT JU DGE
Copiesfurnished to:

U nited StatesM agistrate Judge Lisette M .Reid

CounselofRecord

RobertPaulM cltay,pro se
98273-004
Big Spring Cl
Correctionallnstitution
lnm ate M ail/parcels
2001Rickabaugh Drive
Big Spring,TX 79720
